Exhibit 10.1

TICC CLO LLC

NOTES

U.S. $101,250,000 CLASS A SENIOR SECURED FLOATING RATE NOTES DUE 2021

PURCHASE AGREEMENT

as of August 4, 2011

Guggenheim Securities, LLC,

as the Initial Purchaser (the “Initial Purchaser”)

135 East 57th Street

7th Floor

New York, NY 10022

Attention: Paul M. Friedman

Ladies and Gentlemen:

Section 1. Authorization of Notes.

TICC Capital Corp. (the “Company”), as designated manager of TICC Capital Corp.
2011-1 Holdings, LLC (the “Depositor”) and the Issuer, has duly authorized the
sale of the TICC CLO LLC Notes, consisting of the Class A Notes (the “Offered
Notes”) and the Subordinated Notes (the “Subordinated Notes” and, together with
the Offered Notes, the “Notes”) of TICC CLO LLC, a Delaware limited liability
company (the “Issuer”). The Offered Notes will be issued in an aggregate
principal amount of $101,250,000 and the Subordinated Notes will be issued in an
aggregate principal amount of $123,750,000. The Notes will be secured by the
assets of the Issuer. The Depositor will be the sole equity member of the
Issuer. The Notes will be issued pursuant to an Indenture, to be dated as of
August 10, 2011 (the “Indenture”), between the Issuer and The Bank of New York
Mellon Trust Company, National Association, as the Trustee (the “Trustee”). The
primary assets of the Issuer will be a pool of commercial middle market loans,
or participation interests therein, originated or purchased by the Company
(collectively, the “Collateral Obligations”). The Company will sell and/or
contribute to the Depositor all of its right, title and interest of the Company
in and to the Collateral Obligations and the Depositor will transfer and assign
to the Issuer all of its right, title and interest of the Depositor in and to
the Collateral Obligations pursuant to a Master Loan Sale Agreement, to be dated
as of August 10, 2011 (the “Master Loan Sale Agreement”), between the Company,
the Depositor and the Issuer. Pursuant to the Indenture, as security for the
indebtedness represented by the Notes, the Issuer will pledge and grant to the
Trustee a security interest in the Collateral Obligations, and its rights under
the Master Loan Sale Agreement. The Collateral Obligations will be managed by
TICC Capital Corp., in its capacity as collateral manager (the “Collateral
Manager”) pursuant to a Collateral Management Agreement, to be dated as of
August 10, 2011 (the “Collateral Management Agreement”), between the Issuer and
the Collateral Manager. The Issuer has retained The Bank of New York Mellon
Trust Company, National Association (in such capacity, the “Collateral
Administrator”), to perform certain administrative duties with respect to the
Collateral Obligations pursuant to a Collateral Administration Agreement, to be
dated as of August 10, 2011 (the “Collateral Administration Agreement”), between
the Issuer and the



--------------------------------------------------------------------------------

Collateral Administrator. This Purchase Agreement (the “Agreement”), the Master
Loan Sale Agreement, the Indenture, the Collateral Management Agreement and the
Collateral Administration Agreement are referred to collectively herein as the
“Transaction Documents.”

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Indenture.

The Offered Notes are to be offered without being registered under the
Securities Act of 1933, as amended (the “Securities Act”), (i) to “qualified
institutional buyers” in compliance with the exemption from registration
provided by Rule 144A under the Securities Act (“QIBs”), (ii) in offshore
transactions in reliance on Regulation S under the Securities Act (“Regulation
S”), and (iii) to institutional “accredited investors” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act) (“Institutional Accredited
Investors”) who, in each case, are “qualified purchasers” (“Qualified
Purchasers”) for purposes of Section 3(c)(7) under the Investment Company Act of
1940, as amended (the “1940 Act”).

In connection with the sale of the Offered Notes, the Company has prepared a
preliminary offering circular dated August 4, 2011 (including any exhibits
thereto and all information incorporated therein by reference, the “Pre-Pricing
Memorandum”) and a final offering circular dated August 8, 2011 (including any
exhibits, amendments or supplements thereto and all information incorporated
therein by reference, the “Final Memorandum”, and each of the Pre-Pricing
Memorandum and the Final Memorandum, a “Memorandum”) including a description of
the terms of the Offered Notes, the terms of the offering, and the Issuer. It is
understood and agreed that the close of business on August 4, 2011 constitutes
the time of the contract of sale for each purchaser of the Offered Notes offered
to the investors for purposes of Rule 159 under the Securities Act (the “Time of
Sale”) and that (i) the Pre-Pricing Memorandum and (ii) the information set
forth on Schedule II hereto constitute the entirety of the information conveyed
to investors as of the Time of Sale (the “Time of Sale Information”).

It is understood and agreed that nothing in this Agreement shall prevent the
Initial Purchaser from entering into any agency agreements, underwriting
agreements or other similar agreements governing the offer and sale of
securities with any issuer or issuers of securities, and nothing contained
herein shall be construed in any way as precluding or restricting the Initial
Purchaser’s right to sell or offer for sale any securities issued by any person,
including securities similar to, or competing with, the Notes.

During each Interest Accrual Period, the Offered Notes shall bear interest at a
per annum rate equal to the then applicable LIBOR plus 2.25% per annum.

Each of the Company, the Depositor and the Issuer, as applicable, hereby agrees
with the Initial Purchaser as follows:

Section 2. Purchase and Sale of Offered Notes.

Subject to the terms and conditions and in reliance upon the representations and
warranties set forth herein, the Issuer agrees to sell to the Initial Purchaser
the Offered Notes, and the Initial Purchaser has agreed to use its commercially
reasonable efforts to place the aggregate principal amount of Offered Notes set
forth on Schedule I hereto with investors in accordance

 

2



--------------------------------------------------------------------------------

with the terms hereof. If purchased, the Offered Notes will be purchased at a
price of 100%. It is understood and agreed that the structuring and placement
fee payable by the Issuer to the Initial Purchaser on the Closing Date with
respect to the Offered Notes is $2,025,000 (2.0% of the initial principal
balance of the Offered Notes). Such fees payable by the Issuer may be netted by
the Initial Purchaser against its purchase price payment for the Offered Notes.
It is understood and agreed that the Initial Purchaser is not acquiring, and has
no obligation to acquire, the Subordinated Notes (which Subordinated Notes will
be acquired by the Depositor on the Closing Date pursuant to the Master Loan
Sale Agreement). It is further understood and agreed that the Initial Purchaser
may retain all or any portion of the Offered Notes, purchase the Offered Notes
for its own account, or sell the Offered Notes to its affiliates or to any other
investor in accordance with the applicable provisions hereof and of the
Indenture.

(a) In addition, whether or not the transaction contemplated hereby shall be
consummated, the Company agrees to pay (or cause to be paid by the Issuer) all
costs and expenses incident to the performance by the Company of its obligations
hereunder and under the documents to be executed and delivered in connection
with the offering, issuance, sale and delivery of the Offered Notes (the
“Documents”), including, without limitation or duplication. (i) the fees and
disbursements of counsel to the Company; (ii) the fees and expenses of the
Trustee and the Collateral Administrator incurred in connection with the
issuance of the Offered Notes and their or its counsel, as applicable; (iii) the
fees and expenses of any bank establishing and maintaining accounts on behalf of
the Issuer or in connection with the transaction; (iv) the fees and expenses of
the accountants for the Company, including the fees for the “comfort letters” or
“agreed—upon procedures letters” required by the Initial Purchaser, any rating
agency or any purchaser in connection with the offering, sale, issuance and
delivery of the Offered Notes; (v) all expenses incurred in connection with the
preparation and distribution of each Memorandum and other disclosure materials
prepared and distributed and all expenses incurred in connection with the
preparation and distribution of the Transaction Documents; (vi) the fees charged
by any securities rating agency for rating the Offered Notes; (vii) the fees for
any securities identification service for any CUSIP or similar identification
number required by the purchasers or requested by the Initial Purchaser;
(viii) the reasonable fees and disbursements of counsel to the Initial
Purchaser; (ix) all expenses in connection with the qualification of the Offered
Notes for offering and sale under state securities laws, including the
reasonable fees and disbursements of counsel and, if requested by the Initial
Purchaser, the cost of the preparation and reproduction of any “blue sky” or
legal investment memoranda; (x) any federal, state or local taxes, registration
or filing fees (including Uniform Commercial Code financing statements) or other
similar payments to any federal, state or local governmental authority in
connection with the offering, sale, issuance and delivery of the Offered Notes;
and (xi) the reasonable fees and expenses of any special counsel or other
experts required to be retained by the Company or the Issuer to provide advice,
opinions or assistance in connection with the offering, issuance, sale and
delivery of the Offered Notes.

Section 3. Delivery.

Delivery of the Offered Notes shall be made in the form of one or more global
certificates delivered to The Depository Trust Company, except that any Offered
Note to be sold by the Initial Purchaser to an Institutional Accredited Investor
that is also a Qualified Purchaser for purposes of Section 3(c)(7) of the 1940
Act, but that is not a QIB (as such terms are defined

 

3



--------------------------------------------------------------------------------

herein), shall be delivered in fully registered, certificated form in an amount
not less than the applicable minimum denomination set forth in the Final
Memorandum at the offices of Dechert LLP at 10:00a.m. New York City, New York
time, on August 10, 2011, or such other place, time or date as may be mutually
agreed upon by the Initial Purchaser and the Company (the “Closing Date”).
Subject to the foregoing, the Offered Notes will be registered in such names and
such denominations as the Initial Purchaser shall specify in writing to the
Company and the Trustee. The Subordinated Notes shall be delivered to the
Depositor on the Closing Date in fully registered, certificated form in the
permitted denominations and the required proportions set forth in the Final
Memorandum.

Section 4. Representations and Warranties of the Company.

The Company represents and warrants to the Initial Purchaser, as of the date
hereof and as of the Closing Date, (a) with respect to the Company, in its
individual capacity, (b) with respect to the Depositor, in its capacity as
designated manager on behalf of the Depositor, and (c) with respect to the
Issuer, in its capacity as designated manager on behalf of the Issuer, that:

(i) Each Memorandum, the “Referenced Information” (as defined in the Final
Memorandum) and any additional information and documents concerning the Offered
Notes, including but not limited to one or more marketing books or preliminary
offering circulars, delivered by or on behalf of the Company to prospective
purchasers of the Offered Notes (collectively, such additional information and
documents, the “Additional Offering Documents”), did not, each as of their
respective dates or date on which such statement was made and, with respect to
the Final Memorandum, as of the Closing Date, include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements in each, in light of the circumstances under which they were made,
not misleading; provided that the Company makes no representation or warranty as
to the information contained in or omitted from any Memorandum or the Additional
Offering Documents in reliance upon and in conformity with information furnished
in writing to the Company by or on behalf of the Initial Purchaser referenced in
the last sentence of Section 8(a) herein.

(ii) The Time of Sale Information, as of the Time of Sale, did not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided that the Company makes no
representation or warranty as to the information contained in or omitted from
the Time of Sale Information in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchaser
referenced in the last sentence of Section 8(a) herein.

(iii) The Company is a Maryland corporation, duly organized and validly existing
under the laws of the State of Maryland, has all corporate power and authority
necessary to own or hold its properties and conduct its business in which it is
engaged as described in each Memorandum and has all licenses necessary to carry
on its business as it is now being conducted and is licensed and qualified in
each jurisdiction in which the conduct of its business (including, without
limitation, the origination and acquisition of Collateral Obligations and
performing its obligations hereunder and under

 

4



--------------------------------------------------------------------------------

the other Transaction Documents) requires such licensing or qualification except
where the failure to be so licensed or qualified would not, individually or in
the aggregate, have a material adverse effect on the business, properties,
assets, or condition (financial or otherwise) of the Company (a “Material
Adverse Effect”).

(iv) This Agreement has been duly authorized, executed and delivered by the
Company, the Depositor and the Issuer and, assuming due authorization, execution
and delivery thereof by the other parties hereto, constitutes a valid and
legally binding obligation of the Company, the Depositor and the Issuer
enforceable against the Company, the Depositor and the Issuer in accordance with
its terms, subject, as to enforcement only, to the effect of bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally or the application of equitable principles
in any proceeding, whether at law or in equity.

(v) Each of the other Transaction Documents has been duly authorized, executed
and delivered by the Company, the Depositor and the Issuer, as applicable, and,
assuming due authorization, execution and delivery thereof by the other parties
thereto, constitutes the valid and binding agreement of the Company, the
Depositor and the Issuer, as applicable, enforceable against the Company, the
Depositor and the Issuer, as applicable, in accordance with their respective
terms, subject, as to enforcement only, to the effect of bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally or the application of equitable principles in any
proceeding, whether at law or in equity.

(vi) The Offered Notes have been duly authorized, and when executed and
authenticated in accordance with the Indenture and delivered to and paid for by
the Initial Purchaser in accordance with this Agreement, the Offered Notes will
constitute valid and binding obligations of the Issuer, enforceable against the
Issuer in accordance with their terms, subject, as to enforcement only, to the
effect of bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally or the application of
equitable principles in any proceeding, whether at law or in equity, and will be
entitled to the benefits of the Indenture.

(vii) Other than as set forth in or contemplated by each Memorandum, there are
no legal or governmental proceedings pending to which the Company, the Depositor
or the Issuer is a party or of which any property or assets of the Company, the
Depositor or the Issuer are the subject of which could reasonably be expected to
materially adversely affect the financial position, stockholders’ equity or
results of operations of the Company, the Depositor or the Issuer or on the
performance by the Company, the Depositor or the Issuer of its obligations
hereunder or under the other Transaction Documents; and to the knowledge of the
Company, no such proceedings have been threatened or contemplated by
governmental authorities or threatened by others.

(viii) The execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party and the consummation by the
Company, the Depositor and the Issuer of the transactions contemplated herein
and

 

5



--------------------------------------------------------------------------------

therein and in all documents relating to the Notes will not result in any breach
or violation of, or constitute a default under, or require any consent under any
agreement or instrument to which the Company, the Depositor or the Issuer is a
party or to which any of its properties or assets are subject, except for such
of the foregoing as to which relevant waivers, consents or amendments have been
obtained and are in full force and effect, nor will any such action result in a
violation of the organizational documents of the Company, the Depositor or the
Issuer or any applicable law, except, in the case of the Company, for such
breaches, violations or defaults that would not, individually or in the
aggregate, have a Material Adverse Effect.

(ix) Neither the Issuer, the Depositor nor the pool of Collateral Obligations
is, or after giving effect to the transactions contemplated by the Transaction
Documents will be, required to be registered as an “investment company” under
the 1940 Act.

(x) Assuming the Initial Purchaser’s representations herein are true and
accurate, it is not necessary in connection with the offer, sale and delivery of
the Offered Notes in the manner contemplated by this Agreement and each
Memorandum to register the Offered Notes under the Securities Act or to qualify
the Indenture under the Trust Indenture Act of 1939, as amended.

(xi) The Offered Notes satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act. As of the Closing Date, the Offered Notes will not be
(i) of the same class as securities listed on a national securities exchange in
the United States that is registered under Section 6 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), or (ii) quoted in any “automated
inter-dealer quotation system” (as such term is used in the Exchange Act) in the
United States.

(xii) At the time of execution and delivery of the Master Loan Sale Agreement,
the Originator owned the Collateral Obligations to be conveyed by it to the
Depositor on the Closing Date free and clear of all liens, encumbrances, adverse
claims or security interests (“Liens”) other than Liens permitted by the
Transaction Documents, and the Originator had the power and authority to
transfer such Collateral Obligations to the Depositor.

(xiii) At the time of execution and delivery of the Master Loan Sale Agreement
and after giving effect to the transfer from the Originator described in clause
(xii) above, the Depositor owned the Collateral Obligations conveyed to it on
the Closing Date free and clear of all Liens other than Liens permitted by the
Transaction Documents, and the Depositor had the power and authority to transfer
such Collateral Obligations to the Issuer.

(xiv) Upon the execution and delivery of the Transaction Documents, payment by
the Initial Purchaser for the Offered Notes, delivery to the Initial Purchaser
of the Offered Notes and delivery to the Depositor of the Subordinated Notes,
the Issuer will own the Collateral Obligations conveyed to it on the Closing
Date and the Initial Purchaser will acquire title to the Offered Notes, in each
case free of Liens except such

 

6



--------------------------------------------------------------------------------

Liens as may be created or granted by the Initial Purchaser and those permitted
in the Transaction Documents.

(xv) No consent, authorization or order of, or filing or registration with, any
court or governmental agency is required for the issuance and sale of the
Offered Notes or the execution, delivery and performance by the Company, the
Depositor or the Issuer, as applicable, of this Agreement or the other
Transaction Documents to which it is a party, except such consents, approvals,
authorizations, filings, registrations or qualifications as have been obtained
or as may be required under the Securities Act or state securities or blue sky
laws or the rules and regulations of the Financial Industry Regulatory Authority
in connection with the sale and delivery of the Offered Notes in the manner
contemplated herein.

(xvi) The Collateral Obligations in all material respects have the
characteristics described in the Time of Sale Information and the Final
Memorandum.

(xvii) Each of the representations and warranties of the Company, the Depositor
and the Issuer set forth in each of the other Transaction Documents is true and
correct in all material respects.

(xviii) No adverse selection procedures were used in selecting the Collateral
Obligations from among the loans that meet the representations and warranties of
the Company contained in the Master Loan Sale Agreement and that are included in
the Assets.

(xix) Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act (“Regulation D”)) of the Issuer nor anyone
acting on their behalf has, directly or indirectly (except to or through the
Initial Purchaser), sold or offered, or attempted to offer or sell, or solicited
any offers to buy, or otherwise approached or negotiated in respect of, any of
the Offered Notes and neither the Issuer nor any of its affiliates will do any
of the foregoing. As used herein, the terms “offer” and “sale” have the meanings
specified in Section 2(3) of the Securities Act.

(xx) Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D) of the Issuer has directly, or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Offered Notes in a manner that would require the registration
under the Securities Act of the offering contemplated by each Memorandum or
engaged in any form of general solicitation or general advertising in connection
with the offering of the Offered Notes.

(xxi) With respect to any Offered Notes subject to the provisions of Regulation
S of the Securities Act, the Issuer has not offered or sold such Offered Notes
during the Distribution Compliance Period to a U.S. person or for the account or
benefit of a U.S. person (other than the Initial Purchaser). For this purpose,
the term “Distribution Compliance Period” and “U.S. person” are defined as such
term is defined in Regulation S.

 

7



--------------------------------------------------------------------------------

(xxii) Since the date of the latest un-audited financial statements of the
Company as of June 30, 2011, there has been no change nor any development or
event involving a prospective change which has had or could reasonably be
expected to have a material adverse change in or effect on (i) the business,
operations, properties, assets, liabilities, stockholders’ equity, earnings,
condition (financial or otherwise), results of operations or management of the
Company and its subsidiaries, considered as one enterprise, whether or not in
the ordinary course of business, or (ii) the ability of the Company to perform
its obligations hereunder or under the other Transaction Documents.

(xxiii) The Notes and the Transaction Documents conform in all material respects
to the descriptions thereof in the Final Memorandum.

(xxiv) Any taxes, fees, and other governmental charges in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the execution, delivery, and sale of the Notes have been or will be paid at or
before the Closing Date.

(xxv) No proceeds received by the Company, the Depositor or the Issuer in
respect of the Notes will be used by the Company, the Depositor or the Issuer to
acquire any security in any transaction which is subject to Section 13 or 14 of
the Exchange Act.

(xxvi) (i) To the extent applicable thereto, each of the Company, the Issuer and
their respective ERISA Affiliates is in compliance in all material respects with
ERISA unless any failure to so comply could not reasonably be expected to have a
material adverse effect and (ii) no lien under Section 303(k) of ERISA or
Section 430(k) of the Code exists on any of the Assets. As used in this
paragraph, the term “ERISA Affiliate” means, with respect to any Person, a
corporation, trade or business that is, along with such Person, a member of a
controlled group (as described in Section 414 of the Code or Section 4001 of
ERISA).

(xxvii) The Company has not paid or agreed to pay to any Person any compensation
for soliciting another Person to purchase any of the Offered Notes (except as
contemplated by this Agreement).

(xxviii) The Company has not taken, directly nor indirectly, any action designed
to cause or to result in, or that has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
Offered Note or to facilitate the sale or resale of the Offered Notes.

(xxix) On and immediately after the Closing Date, each of the Company, the
Depositor and the Issuer (after giving effect to the issuance of the Notes and
to the other transactions related thereto as described in the Time of Sale
Information and the Final Memorandum) will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date such
Person, that on such date (A) the present fair market value (or present fair
saleable value) of the assets of such Person is not less than the total amount
required to pay the probable liabilities of such Person on its total

 

8



--------------------------------------------------------------------------------

existing debts and liabilities (including contingent liabilities) as they become
absolute and matured, (B) such Person is able to realize upon its assets and pay
its debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business, (C) assuming the sale of
the Notes as contemplated by this Agreement, Time of Sale Information and the
Final Memorandum, such Person is not incurring debts or liabilities beyond its
ability to pay as such debts and liabilities mature and (D) such Person is not
engaged in any business or transaction, and is not about to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged. In computing the amount of such
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

Section 5. Sale of Offered Notes to the Initial Purchaser.

The sale of the Offered Notes to the Initial Purchaser will be made without
registration of the Offered Notes under the Securities Act, in reliance upon the
exemption therefrom provided by Section 4(2) of the Securities Act.

(a) The Company, the Initial Purchaser, the Issuer and the Depositor hereby
agree that the Offered Notes will be offered and sold only in transactions
exempt from registration under the Securities Act. The Company, the Initial
Purchaser, the Issuer and the Depositor will each reasonably believe at the time
of any sale of the Offered Notes by the Issuer through the Initial Purchaser
(i) that either (A) each purchaser of the Offered Notes is (1) a QIB who is a
Qualified Purchaser purchasing for its own account (or for the accounts of QIBs
who are Qualified Purchasers to whom notice has been given that the resale,
pledge or other transfer is being made in reliance on Rule 144A) in transactions
meeting the requirements of Rule 144A, or (2) an Institutional Accredited
Investor who is a Qualified Purchaser who purchases for its own account and
provides the Initial Purchaser with a written certification in substantially the
form attached to the Indenture, or (B) each purchaser is acquiring the Offered
Notes in an offshore transaction meeting the requirements of Regulation S and is
a Qualified Purchaser, and (ii) that the offering of the Offered Notes will be
made in a manner that will enable the offer and sale of the Offered Notes to be
exempt from registration under state securities or Blue Sky laws; and each such
party understands that no action has been taken to permit a public offering in
any jurisdiction where action would be required for such purpose. The Company,
the Initial Purchaser, the Issuer and the Depositor each further agree not to
(i) engage (and represents that it has not engaged) in any activity that would
constitute a public offering of the Offered Notes within the meaning of
Section 4(2) of the Securities Act or (ii) offer or sell the Offered Notes by
(and represents that it has not engaged in) any form of general solicitation or
general advertising (as those terms are used in Regulation D), including the
methods described in Rule 502(c) of Regulation D, in connection with any offer
or sale of the Offered Notes.

(b) The Initial Purchaser hereby represents and warrants to and agrees with the
Company, that (i) it is a QIB and a Qualified Purchaser and (ii) it will offer
the Offered Notes only (A) to persons who it reasonably believes are QIBs who
are Qualified Purchasers in transactions meeting the requirements of Rule 144A,
(B) to institutional investors who it

 

9



--------------------------------------------------------------------------------

reasonably believes are Institutional Accredited Investors who are Qualified
Purchasers or (C) to persons it reasonably believes are Qualified Purchasers in
offshore transactions in accordance with Regulation S. The Initial Purchaser
further agrees that (i) it will deliver to each purchaser of the Offered Notes,
at or prior to the Time of Sale, a copy of the Time of Sale Information, as then
amended or supplemented, and (ii) prior to any sale of the Offered Notes to an
Institutional Accredited Investor that it does not reasonably believe is a QIB
who is a Qualified Purchaser, it will receive from such Institutional Accredited
Investor a written certification in substantially the applicable form attached
to the Indenture.

(c) The Initial Purchaser hereby represents that it is duly authorized and
possesses the requisite limited liability company power to enter into this
Agreement.

(d) The Initial Purchaser hereby represents there is no action, suit or
proceeding pending against or, to the knowledge of the Initial Purchaser,
threatened against or affecting, the Initial Purchaser before any court or
arbitrator or any government body, agency, or official which could reasonably be
expected to materially adversely affect the ability of the Initial Purchaser to
perform its obligations under this Agreement.

(e) The Initial Purchaser hereby represents and agrees that all offers and sales
of the Offered Notes by it to non-United States persons, prior to the expiration
of the Distribution Compliance Period, will be made only in accordance with the
provisions of Rule 903 or Rule 904 of Regulation S and only upon receipt of
certification of beneficial ownership of the securities by a non-U.S. person in
the form provided in the Indenture. For this purpose, the term “Distribution
Compliance Period” and “U.S. person” are defined as such terms are defined in
Regulation S.

(f) The Initial Purchaser hereby represents that it (i) has not offered or sold,
and it will not offer or sell, any Offered Notes to any Person in the United
Kingdom except to (A) investment professionals as defined in Article 19 of the
Financial Services and Markets Act 2000 (Financial Promotion) Order 2005 (the
“Order”) and investment personnel of the foregoing, (B) persons who fall within
any of the categories of persons described in Articles 49(2)(A) to 49(2)(E) of
the Order (high net worth companies, unincorporated associations, etc.) and
investment personnel of the foregoing and (C) any person to whom it may
otherwise lawfully be made, or otherwise in circumstances that have not resulted
and will not result in an offer to the public in the United Kingdom within the
meaning of Section 102B of the Financial Services and Markets Act 2000 (the
“FSMA”); (ii) has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to any Offered Notes in,
from or otherwise involving the United Kingdom; and (iii) has only communicated
or caused to be communicated and will only communicate or cause to be
communicated any invitation or inducement to engage in investment activity
(within the meaning of Section 21 of the FSMA) received by it in connection with
the issue or sale of any Offered Notes in circumstances in which Section 21(1)
of the FSMA does not apply to the Issuer, or to persons to whom such
communication may otherwise lawfully be made.

(g) In relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (as defined below) (each, a “Relevant
Member State”), the Initial Purchaser hereby represents and agrees that
effective from and including the

 

10



--------------------------------------------------------------------------------

date on which the Prospectus Directive is implemented in that Relevant Member
State (the “Relevant Implementation Date”) it has not made and will not make an
offer of the Offered Notes to the public in that Relevant Member State prior to
the publication of a prospectus in relation to the Offered Notes which has been
approved by the competent authority in that Relevant Member State or, where
appropriate, approved in another Relevant Member State and notified to the
competent authority in that Relevant Member State, all in accordance with the
Prospectus Directive, except that it may, effective from and including the
Relevant Implementation Date, make an offer of the Offered Notes to the public
in that Relevant Member State at any time:

(i) to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities:

(ii) to any legal entity which has two or more of (1) an average of at least 250
employees during the last financial year; (2) a total balance sheet of more than
€43,000,000 and (3) an annual net turnover of more than €50,000,000, as shown in
its last annual or consolidated financial statements; or

(iii) in any other circumstances which do not require the publication by the
issuer of a prospectus pursuant to Article 3 of the Prospectus Directive.

For the purposes of this Section 5(g), the expression “offer of Offered Notes to
the public” in relation to any Offered Notes in any Relevant Member State means
the communication in any form and by any means of sufficient information on the
terms of the offer and the Offered Notes so as to enable an investor to decide
to purchase or subscribe the Offered Notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State and the expression “Prospectus Directive” means Directive 2003/71/EC and
includes any relevant implementing measure in each Relevant Member State.

Section 6. Certain Agreements of the Company.

The Company covenants and agrees with the Initial Purchaser as follows:

(a) If, at any time prior to the 90th day following the Closing Date, any event
involving the Company, the Depositor, the Issuer or, to the knowledge of a
Responsible Officer of the Company, the Collateral Manager shall occur as a
result of which the Final Memorandum (as then amended or supplemented) would
include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading, the Company will immediately notify
the Initial Purchaser and will cause the Issuer to prepare and furnish to the
Initial Purchaser an amendment or supplement to the Final Memorandum that will
correct such statement or omission. The Issuer will not at any time amend or
supplement the Final Memorandum (i) prior to having furnished the Initial
Purchaser with a copy of the proposed form of the amendment or supplement and
giving the Initial Purchaser a reasonable opportunity to review the same or
(ii) except to the extent the Company may determine it or the Issuer is required
to so disclose pursuant to

 

11



--------------------------------------------------------------------------------

applicable law and after consultation with the Initial Purchaser (and, in such a
circumstance, shall remove all references to the Initial Purchaser therefrom if
so requested by the Initial Purchaser), in a manner to which the Initial
Purchaser or its counsel shall object.

(b) During the period referred to in Section 6(a), the Company will furnish to
the Initial Purchaser, without charge, copies of the Final Memorandum (including
all exhibits and documents incorporated by reference therein), the Transaction
Documents, and all amendments or supplements to such documents, in each case, as
soon as reasonably available and in such quantities as the Initial Purchaser may
from time to time reasonably request.

(c) Subject to compliance with Regulation FD, at all times during the course of
the private placement contemplated hereby and prior to the Closing Date, (i) the
Company will make available to each offeree the Additional Offering Documents
and such information concerning any other relevant matters as it or any of its
affiliates possess or can acquire without unreasonable effort or expense, as
determined in good faith by it or such affiliate, as applicable, (ii) the
Company will provide each offeree the opportunity to ask questions of, and
receive answers from, it concerning the terms and conditions of the offering and
to obtain any additional information, to the extent it or any of its affiliates
possess such information or can acquire it without unreasonable effort or
expense (as determined in good faith by it or such affiliate, as applicable),
necessary to verify the accuracy of the information furnished to the offeree,
(iii) the Company will not publish or disseminate any material in connection
with the offering of the Offered Notes except as contemplated herein or as
consented to by the Initial Purchaser or in connection with the Company’s
disclosure obligations under the Exchange Act, provided that no such disclosure
under the Exchange Act would result in a requirement that the offering of the
Notes be registered under §5 of the Securities Act, (iv) the Company will advise
the Initial Purchaser promptly of the receipt by the Company of any
communication from the SEC or any state securities authority concerning the
offering or sale of the Offered Notes, (v) the Company will advise the Initial
Purchaser promptly of the commencement of any lawsuit or proceeding to which the
Company is a party relating to the offering or sale of the Offered Notes, and
(vi) the Company will advise the Initial Purchaser of the suspension of the
qualification of the Offered Notes for offering or sale in any jurisdiction, or
the initiation or threat of any procedure for any such purpose.

(d) Subject to compliance with Regulation FD, the Company will furnish, upon the
written request of any Noteholder or of any owner of a beneficial interest in a
Note, such information as is specified in paragraph (d)(4) of Rule 144A under
the Securities Act (i) to such Noteholder or beneficial owner, (ii) to a
prospective purchaser of such Note or interest therein who is a QIB and a
Qualified Purchaser designated by such Noteholder or beneficial owner, or
(iii) to the Trustee for delivery to such Noteholder, beneficial owner or
prospective purchaser, in order to permit compliance by such Noteholder or
beneficial owner with Rule 144A in connection with the resale of such Note or
beneficial interest therein by such holder or beneficial owner in reliance on
Rule 144A unless, at the time of such request, the Issuer is subject to the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934 or is exempt from such reporting requirements pursuant to and in compliance
with Rule 12g3-2(b).

 

12



--------------------------------------------------------------------------------

(e) Except as otherwise provided in the Indenture, each Offered Note will
contain legends in the forms set forth in the Final Memorandum.

(f) Neither the Issuer nor any of its affiliates or any other Person acting on
their behalf shall engage, in connection with the offer and sale of the Offered
Notes, in any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D under the Securities Act, including, but
not limited to, the following:

(i) any advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio; and

(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

(g) The Issuer shall not solicit any offer to buy from or offer to sell or sell
to any Person any Offered Notes, except through the Initial Purchaser or with
the consent of the Initial Purchaser and/or as otherwise specified in the
Indenture at any time prior to the Closing Date; on or prior to the Closing
Date, neither the Issuer nor any of its affiliates (except for compliance by the
Company with Regulation FD) shall publish or disseminate any material other than
the Additional Offering Documents consented to by the Initial Purchaser, the
Time of Sale Information and the Final Memorandum in connection with the offer
or sale of the Offered Notes as contemplated by this Agreement, unless the
Initial Purchaser shall have consented to the use thereof; if the Issuer or any
of its affiliates makes any press release including “tombstone” announcements,
in connection with the Transaction Documents, the Issuer shall permit the
Initial Purchaser to review and approve such release in advance.

(h) The Issuer shall not take, or permit or cause any of its affiliates to take,
any action whatsoever which would have the effect of requiring the registration,
under the Securities Act, of the offer or sale of the Offered Notes.

(i) The Issuer shall not take, directly or indirectly, any action designed to or
which has constituted or which might reasonably be expected to cause or result,
under the Exchange Act or otherwise, in stabilization or manipulation of the
price of any Offered Note to facilitate the sale or resale of the Offered Notes.

(j) The Company shall apply the net proceeds from the sale of the Offered Notes
as set forth in the Final Memorandum under the heading “Use of Proceeds”.

Section 7. Conditions of the Initial Purchaser Obligations.

The obligation of the Initial Purchaser to purchase the Offered Notes on the
Closing Date will be subject to the accuracy, in all material respects, of the
representations and warranties of the Company, the Depositor and the Issuer
herein, to the performance, in all material respects, by the Company, the
Depositor and the Issuer of their respective obligations hereunder and to the
following additional conditions precedent:

 

13



--------------------------------------------------------------------------------

(a) The Offered Notes shall have been duly authorized, executed, authenticated,
delivered and issued, the Transaction Documents shall have been duly authorized,
executed and delivered by the respective parties thereto and shall be in full
force and effect, and the documents required to be delivered pursuant to the
Indenture in respect of the Collateral Obligations shall have been delivered to
the Custodian pursuant to and as required by the Transaction Documents.

(b) The Initial Purchaser shall have received (I) a certificate, dated as of the
Closing Date, of the Chief Executive Officer or Chief Financial Officer of the
Company, in its individual capacity (and, with respect to the Depositor, in its
capacity as designated manager on behalf of the Depositor and, with respect to
the Issuer, in its capacity as designated manager on behalf of the Issuer), to
the effect that such officer has carefully examined this Agreement, the Final
Memorandum and the Transaction Documents and that, to the best of such officer’s
knowledge (i) since the date information is given in the Pre-Pricing Memorandum,
there has not been any material adverse change in the condition, financial or
otherwise, or in the earnings, business affairs or business prospects of the
Company, the Depositor or the Issuer whether or not arising in the ordinary
course of business, or the ability of the Company, the Depositor or the Issuer
to perform its obligations hereunder or under the Transaction Documents except
as contemplated by the Final Memorandum, (ii) each of the Company, the Depositor
and the Issuer has complied in all material respects with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder and
under the other Transaction Documents, at or prior to the Closing Date,
(iii) the representations and warranties of the Company, the Depositor and the
Issuer in the Transaction Documents are true and correct in all material
respects, as of the Closing Date, as though such representations and warranties
had been made on and as of such date, and (iv) nothing has come to the attention
of such officer that would lead such officer to believe that (A) the Time of
Sale Information, as of the Time of Sale, contained any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and (B) the Final Memorandum, as of its date and as of the
Closing Date, or any Additional Offering Document, as of its respective date,
contained or contains an untrue statement of a material fact or omits to state
any material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading and (II) a
certificate, dated as of the Closing Date, of a senior officer of the Company to
the effect that such officer has carefully examined the Final Memorandum and
that, to the best of such officer’s knowledge, nothing has come to the attention
of such officer that would lead such officer to believe that the “Collateral
Manager Information” (as defined in the Final Memorandum), as of the date of the
Final Memorandum and as of the Closing Date, contained any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(c) The Offered Notes shall have been rated no less than “Aaa” and “AAA” by
Moody’s and S&P, respectively, and such ratings shall not have been rescinded,
and no public announcement shall have been made by either of Moody’s or S&P that
any ratings of the Offered Notes have been placed under review.

(d) On the date of the Final Memorandum, Deloitte LLP shall have furnished to
the Initial Purchaser an “agreed upon procedures” letter, dated the date of
delivery thereof, in

 

14



--------------------------------------------------------------------------------

form and substance satisfactory to the Initial Purchaser, with respect to
certain financial and statistical information contained in the Final Memorandum.

(e) The Initial Purchaser shall have received an opinion, dated the Closing
Date, of Locke Lord Bissell & Liddell LLP, counsel to the Trustee, in form and
substance satisfactory to the Initial Purchaser.

(f) The Initial Purchaser shall have received legal opinions of Sutherland
Asbill & Brennan LLP, counsel to the Company, the Depositor, the Issuer and the
Collateral Manager, (i) with respect to certain corporate matters with respect
to the Company and the Collateral Manager and certain securities law and
investment company matters, in form and substance satisfactory to the Initial
Purchaser, (ii) with respect to certain “true sale” and “non—consolidation”
issues and (iii) “perfection issues,” in each case, in form and substance
satisfactory to the Initial Purchaser.

(g) The Initial Purchaser shall have received an opinion of Dechert LLP, special
U.S. federal income tax counsel to the Issuer, with respect to the treatment of
the Offered Notes as debt for U.S. federal income tax purposes and in form and
substance satisfactory to the Initial Purchaser.

(h) The Initial Purchaser shall have received an opinion of Pepper Hamilton LLP,
counsel to the Company, the Depositor and the Issuer, with respect to certain
limited liability company matters with respect to the Depositor and the Issuer
in form and substance satisfactory to the Initial Purchaser.

(i) The Initial Purchaser shall have received from the Trustee a certificate
signed by one or more duly authorized officers of the Trustee, dated as of the
Closing Date, in customary form.

(j) The Company shall have furnished to the Initial Purchaser and its counsel
such further information, certificates and documents as the Initial Purchaser
and its counsel may reasonably have requested, and all proceedings in connection
with the transactions contemplated by this Agreement, the other Transaction
Documents and all documents incident hereto shall be in all respects
satisfactory in form and substance to the Initial Purchaser and its counsel.

(k) The Depositor shall have purchased or otherwise acquired the Subordinated
Notes in accordance with the terms of the Master Loan Sale Agreement.

(l) The Indenture, the Master Loan Sale Agreement, the Collateral Management
Agreement and all other documents incident hereto and to the other Transaction
Documents shall be reasonably satisfactory in form and substance to the Initial
Purchaser and its counsel.

If any of the conditions specified in this Section 7 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above shall not be satisfactory
in form and substance to the Initial Purchaser, this Agreement and all of the
Initial Purchaser’s obligations hereunder may be canceled by the Initial
Purchaser at or prior to delivery of and payment for the Offered Notes.

 

15



--------------------------------------------------------------------------------

Notice of such cancellation shall be given to the Company in writing, or by
telephone or facsimile confirmed in writing.

Section 8. Indemnification and Contribution.

(a) The Company and the Issuer, jointly and severally (each an “indemnifying
party” as such term is used in this Agreement), shall indemnify and hold
harmless the Initial Purchaser (whether acting as Initial Purchaser or as
placement agent with respect to any of the Offered Notes), its officers,
directors, employees, agents and each person, if any, who controls the Initial
Purchaser within the meaning of either the Securities Act or the Exchange Act
and the affiliates of the Initial Purchaser (each an “indemnified party” as such
term is used in this Agreement) from and against any loss, claim, damage or
liability, joint or several, and any action in respect thereof, to which any
indemnified party may become subject, under the Securities Act or Exchange Act
or otherwise, insofar as such loss, claim, damage, liability or action arises
out of, or is based upon, any untrue statement or alleged untrue statement of a
material fact contained in any Memorandum, any Additional Offering Document, any
“Referenced Information” (as defined in the Final Memorandum) or the Time of
Sale Information or arises out of, or is based upon, the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made not misleading, and shall reimburse any such indemnified
party for any legal and other expenses incurred by such indemnified party in
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action; provided, however, that the indemnifying parties
shall not be liable to any such indemnified party in any such case to the extent
that any such loss, claim, damage, liability or action arises out of, or is
based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in the Time of Sale Information, any Memorandum or any
Additional Offering Document in reliance upon and in conformity with written
information furnished to the Company by such indemnified party specifically for
inclusion therein; provided, further, that the foregoing indemnity shall not
inure to the benefit of any indemnified party from whom the person asserting any
such loss, claim, damage or liability purchased the Offered Notes which are the
subject thereof if the indemnified party sold Offered Notes to or placed Offered
Notes with the person alleging such loss, claim, damage or liability without
sending or giving a copy of the Time of Sale Information at or prior to the
confirmation of the sale of the Offered Notes, if the Company shall have
previously furnished copies thereof to such indemnified party and the loss,
claim, damage or liability of such person results from an untrue statement or
omission of a material fact contained in the Pre-Pricing Memorandum which was
corrected in the Time of Sale Information. The foregoing indemnity is in
addition to any liability that the indemnifying parties may otherwise have to
any indemnified party. The indemnifying parties acknowledge that the statements
set forth in the Time of Sale Information and any Memorandum (x) under the
caption: “Plan of Distribution” (but solely the second, fourth, seventh, ninth,
eleventh and twelfth paragraphs under such caption) of such Memorandum and
(y) relating to Guggenheim Securities, LLC in the last sentence of the first
full paragraph on page iii of any Memorandum (other than the Final Memorandum)
under the heading “Important Information Regarding Offers and Sales of the
Offered Securities” constitute the only written information furnished to the
Company by or on behalf of the indemnified parties specifically for inclusion in
the Time of Sale Information, any Memorandum or any Additional Offering
Document.

 

16



--------------------------------------------------------------------------------

(b) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under this Section 8, notify such indemnifying party in writing of the claim or
commencement of that action, provided, however, that the failure to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have to an indemnified party under this Section 8, except to the
extent that such indemnifying party has been materially prejudiced by such
failure and, provided, further, that the failure to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have to
an indemnified party otherwise than under this Section 8. If any such claim or
action shall be brought against an indemnified party, and it shall notify an
indemnifying party thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party. After notice from any
such indemnifying party or parties to the indemnified party or parties of its or
their election to assume the defense of such claim or action, any such
indemnifying party or parties shall not be liable to the indemnified party under
this Section 8 for any legal or other expenses subsequently incurred by the
indemnified party or parties in connection with the defense thereof; provided
that the indemnified party seeking such indemnity shall have the right to employ
counsel to represent it and any other indemnified party who may be subject to
liability arising out of any claim or action in respect of which indemnity may
be sought by an indemnified party against an indemnifying party under this
Section 8, if (i) in the reasonable judgment of counsel, there may be legal
defenses available to such indemnified party and any other indemnified party
different from or in addition to those available to the Company or the Issuer,
or there is an actual conflict of interest between it and any other indemnified
party, on one hand, and the Company or the Issuer, on the other, or (ii) the
Company or the Issuer shall fail to select counsel reasonably satisfactory to
such indemnified party or parties, and in such event the fees and expenses of
such separate counsel shall be paid by the Company and the Issuer. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened proceeding in respect
of which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party, unless such settlement
(i) does not include a statement as to, or admission of, fault, culpability or a
failure to act by or on behalf of any such indemnified party, and (ii) includes
an unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

(c) If the indemnification provided for in Section 8 shall for any reason be
unavailable to an indemnified party under subsection 8(a) hereof in respect of
any loss, claim, damage or liability, or any action in respect thereof, referred
to therein, then each indemnifying party shall, in lieu of indemnifying such
indemnified party, contribute to the amount paid or payable by such indemnified
party as a result of such loss, claim, damage or liability, or action in respect
thereof, (i) in such proportion as shall be appropriate to reflect the relative
benefits received by the Company and the Issuer on the one hand (without
duplication) and the Initial Purchaser on the other from the offering and sale
of the Offered Notes or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company and the Issuer on the one hand and the Initial
Purchaser on the other with respect to the statements or omissions that resulted
in such loss, claim, damage or

 

17



--------------------------------------------------------------------------------

liability, or action in respect thereof, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Issuer on
the one hand (without duplication) and the Initial Purchaser on the other with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the offering and sale of the Offered Notes (before
deducting expenses) received by the Company and the Issuer bear (without
duplication) to the total fees actually received by the Initial Purchaser with
respect to such offering and sale. The relative fault shall be determined by
reference to whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company and the Issuer or by the Initial Purchaser, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company, the
Issuer and the Initial Purchaser agree that it would not be just and equitable
if contributions pursuant to this subsection 8(c) were to be determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, damage or
liability, or action in respect thereof, referred to above in this subsection
8(c) shall be deemed to include, for purposes of this subsection 8(c), any legal
or other expenses reasonably incurred by such indemnified party in connection
with investigating or defending any such action or claim. Notwithstanding the
provisions of this subsection 8(c), the Initial Purchaser shall not be required
to contribute any amount in excess of the aggregate fee actually paid to the
Initial Purchaser with respect to the offering of the Offered Notes. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

(d) The indemnity agreements contained in this Section 8 shall survive the
delivery of the Offered Notes, and the provisions of this Section 8 shall remain
in full force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.

(e) Notwithstanding any other provision in this Section 8, no party shall be
entitled to indemnification or contribution under this Agreement in violation of
Section 17(i) of the 1940 Act.

Section 9. Termination.

This Agreement shall be subject to termination in the absolute discretion of the
Initial Purchaser, by notice given to the Company prior to delivery of and
payment for the Offered Notes, if prior to such time (i) trading in securities
generally on the New York Stock Exchange shall have been suspended or materially
limited or any setting of minimum prices for trading on such exchange shall have
occurred, (ii) there shall have been, since the respective dates as of which
information is given in the Time of Sale Information or the Final Memorandum,
any material adverse change in the condition, financial or otherwise, or in the
properties (including, without limitation, the Collateral Obligations) or the
earnings, business affairs or business prospects of the Company, the Depositor,
the Issuer or the Collateral Manager, whether or not arising in the ordinary
course of business, that is so material and adverse, in the reasonable judgment
of the Initial Purchaser, as to make it impractical or inadvisable to market the
Offered Notes; (iii) a general moratorium on commercial banking activities in
New York shall have been

 

18



--------------------------------------------------------------------------------

declared by either U.S. federal or New York State authorities, or (iv) there
shall have occurred any material outbreak or escalation of hostilities or other
calamity or crises the effect of which on the financial markets of the United
States is such as to make it, in the reasonable judgment of the Initial
Purchaser, impracticable or inadvisable to market the Offered Notes.

Section 10. Severability Clause.

Any part, provision, representation, or warranty of this Agreement which is
prohibited or is held to be void or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

Section 11. Notices.

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
overnight mail, certified mail or registered mail, postage prepaid and effective
only upon receipt and if sent to the Initial Purchaser, will be delivered to
Guggenheim Securities, LLC, 135 East 57th Street, 7th Floor, New York, New York
10022, Attention: Chief Operating Officer and to Guggenheim Securities, LLC, 135
East 57th Street, 7th Floor, New York, New York 10022, Attention: General
Counsel; or if sent to the Company, the Depositor or the Issuer will be
delivered to such party c/o TICC Capital Corp., 8 Sound Shore Drive, Suite 255,
Greenwich, CT 06830, Attention: Saul Rosenthal, facsimile No. (203) 983-5290.

Section 12. Representations and Indemnities to Survive.

The respective agreements, representations, warranties, indemnities and other
statements of the Company, the Depositor, the Issuer and their respective
officers and of the Initial Purchaser set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Initial Purchaser, the Company, the Depositor, the
Issuer or any indemnified party referred to in Section 8 of this Agreement, and
will survive delivery of and payment for the Offered Notes.

Section 13. Successors.

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors by merger, consolidation or acquisition
of their assets substantially as an entity and each indemnified party referred
to in Section 8 of this Agreement and, except as specifically set forth herein,
no other person will have any right or obligation hereunder.

Section 14. Applicable Law.

(a) THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES).

 

19



--------------------------------------------------------------------------------

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14(b).

(c) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON—EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

Section 15. Counterparts, Etc.

This Agreement supersedes all prior or contemporaneous agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be changed, waived, discharged or terminated except by a
writing signed by the party against whom enforcement of such change, waiver,
discharge or termination is sought. This Agreement may be signed in any number
of counterparts each of which shall be deemed an original, which taken together
shall constitute one and the same instrument.

Section 16. No Petition; Limited Recourse.

(a) The Initial Purchaser covenants and agrees that, prior to the date that is
one year and one day (or such longer preference period as shall then be in
effect plus one day) after the payment in full of each Class of Notes rated by
any Rating Agency, it will not institute against the Issuer or the Depositor or
join any other Person in instituting against the Issuer or the Depositor any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceedings under the laws of the United States or any state of
the United States.

(b) Notwithstanding anything to the contrary herein, the obligations of the
Issuer and the Depositor hereunder are limited recourse obligations of the
Issuer and the Depositor, respectively, payable solely from the Assets securing
the Notes, and following the exhaustion of such Assets, any claims of the
Initial Purchaser hereunder against the Issuer or the Depositor shall be
extinguished. All payments by the Issuer or the Depositor to the Initial

 

20



--------------------------------------------------------------------------------

Purchaser hereunder shall be made subject to and in accordance with the Priority
of Payments set forth in the Indenture.

(c) This Section 16 will survive the termination of this Agreement.

Section 17. Arm’s-Length Transaction; Other Transactions.

(a) Each of the Company, the Depositor and the Issuer acknowledges and agrees
that (i) the purchase and sale of the Offered Notes pursuant to this Agreement,
including the determination of the offering price of the Offered Notes and any
related discounts and commissions, is an arm’s-length commercial transaction
between the Issuer, on the one hand, and the Initial Purchaser, on the other
hand, (ii) in connection with the offering contemplated hereby and the process
leading to such transaction, the Initial Purchaser is and has been acting solely
as a principal and is not an agent or fiduciary of the Issuer, the Company or
the Depositor or any of their respective equity holders, creditors, employees or
any other party, (iii) the Initial Purchaser has not assumed and will not assume
an advisory or fiduciary responsibility in favor of the Issuer, the Company or
the Depositor with respect to the offering contemplated hereby or the process
leading thereto (irrespective of whether the Initial Purchaser has advised or is
currently advising any of the Issuer, the Company or the Depositor on other
matters) and the Initial Purchaser has no obligation to any of the Issuer, the
Company or the Depositor with respect to the offering contemplated hereby,
except the obligations expressly set forth in this Agreement, and (iv) the
Initial Purchaser has not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby and each of the Issuer,
the Company and the Depositor has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.

(b) Each of the Company, the Depositor and the Issuer acknowledges and agrees
that the Initial Purchaser and its Affiliates may presently have and may in the
future have investment and commercial banking, trust and other relationships
with parties other than the Company, the Depositor and the Issuer, which parties
may have interests with respect to the purchase and sale of the Offered Notes.
Although the Initial Purchaser in the course of such other relationships may
acquire information about the purchase and sale of the Offered Notes, potential
purchasers of the Offered Notes or such other parties, the Initial Purchaser
shall not have any obligation to disclose such information to any of the
Company, the Depositor or the Issuer. Furthermore, each of the Company, the
Depositor and the Issuer acknowledges that the Initial Purchaser may have
fiduciary or other relationships whereby the Initial Purchaser may exercise
voting power over securities of various persons, which securities may from time
to time include securities of any of the Company, the Depositor or the Issuer or
their respective Affiliates or of potential purchasers. Each of the Company, the
Depositor and the Issuer acknowledges that the Initial Purchaser may exercise
such powers and otherwise perform any functions in connection with such
fiduciary or other relationships without regard to its relationship to the
Company, the Depositor or the Issuer hereunder.

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

21



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the undersigned a counterpart hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Depositor, the Issuer and the Initial Purchaser.

 

Very truly yours, TICC CAPITAL CORP. By:  

 

    Name:  

 

    Title:  

 

 

   S-1         



--------------------------------------------------------------------------------

TICC CAPITAL CORP. 2011-1

      HOLDINGS, LLC

By:   TICC Capital Corp., its designated manager By:  

 

    Name:  

 

    Title:  

 

 

   S-2         



--------------------------------------------------------------------------------

TICC CLO LLC By:   TICC Capital Corp., its designated manager By:  

 

  Name:  

 

  Title:  

 

 

   S-3         



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and

accepted as of the date first above written.

 

GUGGENHEIM SECURITIES, LLC, as the Initial Purchaser By:  

 

Name:  

 

Title:  

 

 

   S-4         



--------------------------------------------------------------------------------

SCHEDULE I

 

Class of Notes

   Principal Amount  

        A

   $ 101,250,000   

 

Sch. I-1



--------------------------------------------------------------------------------

SCHEDULE II

TIME OF SALE INFORMATION

TICC CLO LLC **Priced** 144A/Reg S

 

CLS

   SIZE      RATING    COUPON   PRICE  

A

   $ 101,250,000       Aaa (sf),


AAA(sf)

   LIBOR + 2.25%     100 % 

 

Sch. II-1